         Case 1:20-cv-02405-EGS Document 161 Filed 12/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                 Plaintiffs,

        v.
                                                       Civil Case No. 1:20-cv-02405
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                                Defendants.




                                 NOTICE OF APPEARANCE

       NOTICE IS HEREBY GIVEN that Joseph E. Borson, Civil Division, United States

Department of Justice, enters his appearance in this case on behalf of the government defendants.

The undersigned counsel herby certifies pursuant to Local Rule 82.3(j) that he is personally

familiar with the Local Rules of this Court.

Dated: December 23, 2020                       Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               ERIC R. WOMACK
                                               Assistant Director, Federal Programs Branch

                                               /s/ Joseph E. Borson
                                               JOSEPH E. BORSON (Va. Bar No. 85519)
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, D.C. 20005
                                               Tel: (202) 514-1944 / Fax: (202) 616-8460
                                               E-mail: Joseph.Borson@usdoj.gov
